            Case 1:19-ml-00086-DAR Document 1 Filed 01/16/19 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



IN RE APPLICATION OF USA PURSUANT                           ML. NO. 19-86
TO 18 U.S.C. § 3512 FOR ORDER FOR
COMMISSIONER'S APPOINTMENT FOR
Credit Card Fraud Investigation


Reference:      DOJ Ref # CRM-182-66392

             APPLICATION OF THE UNITED STATES FOR AN ORDER
       FORA COMMISSIONER'S APPOINTMENT PURSUANT TO 18 U.S.C. § 3512

        The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. § 3512,

appointing the undersigned attorney, Angela S. George, Trial Attorney, Office of International

Affairs, Criminal Division, U.S. Department of Justice (or a substitute or successor subsequently

designated by the Office of International Affairs), as a commissioner to collect evidence and to

take such other action as is necessary to execute this request and any subsequent, supplemental

requests for assistance with the above-captioned criminal matter from the Czech Republic In

support of this application, the United States asserts:

                                       RELEVANT FACTS

       1.       The Central Authority of the Czech Republic, the Supreme Public Prosecutor's

Office of the Czech Republic, submitted a request for assistance (the Request) to the United

States, pursuant to the Treaty between the United States of America and the Czech Republic on

Mutual Legal Assistance in Criminal Matters, Czech — U.S., Feb. 4, 1998, S. TREATY DOC.

NO. 105-47 (1998), as supplemented by the Supplementary Treaty on Mutual Legal Assistance

in Criminal Matters Between the United States of America and the Czech Republic, Czech —
         Case 1:19-ml-00086-DAR Document 1 Filed 01/16/19 Page 2 of 12




U.S., May 16, 2006, S. TREATY DOC. NO. 109-13 (the Treaty). As stated in the Request, the

Municipal Public Prosecutor's Office in Prague is investigating David Hanus (Hanus), as the

owner and managing director of limited liability company, IM Crystal Group, s.r.o. (IMCG),

IMCG, and Yevhenii Chumash (Chumash), as an accomplice to Hanus, for violation of criminal

offenses, specifically, fraud and unauthorized obtaining, forgery and alteration of means of

payment, which occurred between in or about August 2014 and November 2014, in violation of

the criminal laws of the Czech Republic, namely, Sections 209 and 234 of the Penal Code of the

Czech Republic. Under the Treaty, the United States is obligated to render assistance in

response to the Request.

       2.      According to authorities in the Czech Republic, on August 22, 2014, David

Hanus, owner and managing director of IMCG, a limited liability company domiciled in Prague,

Czech Republic, entered into a contract with Komercni banka (Kormercni), a Czech Republic

bank, to receive a portable payment terminal (also known as a POS terminal) to accept and

process credit card payments for services provided by IMCG to its customers. The contractual

agreement limited possession of and access to the POS terminal to Hanus as the owner and

managing director of IMCG and was provided for the purpose of accepting electronic payments

via bank cards for business services provided to IMCG' s customers on the premises of IMCG's

office located in Prague. The payments, if authorized, would be credited to IMCG's bank

account, account number XXX-XVOCX0247, at Komercni.

       3.      Within days of receiving the POS terminal from Komercni, on August 27, 2014,

Hanus gave the equipment to Chumash in breach of the contractual agreement. From August 27,

2014 to September 5, 2014, approximately 254 bank cards were used to process transactions

without bank cards being physically presented, a breach of the POS terminal contractual



                                                    2
            Case 1:19-ml-00086-DAR Document 1 Filed 01/16/19 Page 3 of 12




agreement, and approximately 336 unauthorized transactions were executed in this manner.

Some of these transactions were authorized by Komercni and others were rejected. The

existence of these unauthorized transactions were discovered because Komercni was monitoring

suspicious transactions being processed through the POS terminal equipment given to Hanus.

Specifically, on August 27, 2014, September 5, 2014, September 6, 2014, October 30, 2014,

November 9, 2014, November 19, 2014 and November 20, 2014, unsuccessful payment

attempts, identified as suspicious POS terminal transactions by Komercni, were made in the

amount of 2,003,329 CZK (approximately $89,380 USD). In addition to these transactions, there

were successful payments that were authorized, and these payments equaled 684,274 CZK

(approximately $30,350 USD) and were credited to Hanus's bank account at Komercni.

       4.       Hanus gave a statement and admitted that he provided business services to

customers at the address in Prague from the end of May 2014 to beginning of June 2014 and

ceased his business activity as early as October 2014. Some portion of the aforementioned

transactions were processed on dates, October 30, 2014, November 9, 2014, November 19, 2014

and November 20, 2014, that Hanus admits that he was no longer providing services to TIVICG

customers. Further, both bank account statement and camera surveillance records obtained by

Czech authorities from Komercni reveal that Hanus made cash withdrawals from IMCG' s bank

account at several Komercni branches in the amount of 496,900 CZK (approximately $22,170

USD) from October 1, 2014 to November 19, 2014, dates on which he was not conducting

business on behalf of IMCG at its office. Given that he admitted that he ceased business

activities in early October 2014, Czech authorities reasonably infer and conclude that some, if

not all, of these funds were fraudulently obtained from transactions processed via the POS

terminal equipment for purposes other than business services provided by Hanus at IMCG's



                                                    3
          Case 1:19-ml-00086-DAR Document 1 Filed 01/16/19 Page 4 of 12




office and were used for his personal needs.

        5.      From an investigative report produced by Komercni, Czech authorities learned 10

credit cards issued by two financial institutions in the United States — Ascend Federal Credit

Union and JHA Payment Processing Solutions - were used to process fraudulent transactions

through the POS terminal equipment given to Hanus. These credit card account numbers are: (1)

account numbers XXXXXXXXXAXX0922 and VCXXXXVOCXX4040 (issued by Ascend

Federal Credit Union) and (2) account numbers X                           4295,

XXXXXXXXXXXX0653, XXV(XXXXXXXX3194, XXXXXXXXXXXX3788,

XXX)00000000(0170, XXXX)00000(XX0474, XV00000000(X3189, and

XXXX,00(XXXXX5134 (issued by JHA Payment Processing Solutions).

        6.      To further the investigation, Czech authorities have asked U.S. authorities to

provide records pertaining to the aforementioned credit card account numbers at Ascend Federal

Credit Union and JHA Payment Processing Solutions in the United States to: (a) identify

transactions and the holder(s) of the credit card accounts and (b) interview the holder(s) of the

credit card accounts as well as representatives at the respective financial institutions, if they are

located in the United States.

                                      LEGAL BACKGROUND

        7.      A treaty' constitutes the law of the land. U.S. Const. art. VI, c1.2. The provisions

of a treaty have equal footing with acts of Congress and are binding on the courts. See Asakura

v. City of Seattle, 265 U.S. 332, 341 (1924); United States v. The Peggy, 5 U.S. 103 (1801);

United States v. Emuegbunam, 268 F.3d 377, 389 (6th Cir. 2001). The provisions of a treaty

should be construed liberally "to give effect to the purpose which animates it." United States v.


 The term "Treaty" used herein encompasses bilateral treaties, multilateral conventions, instruments, and
protocols.
         Case 1:19-ml-00086-DAR Document 1 Filed 01/16/19 Page 5 of 12




Stuart, 489 U.S. 353 (368) (1989) (internal quotation marks omitted). To the extent that the

provisions of a treaty are inconsistent with a preexisting statutory provision, the treaty supersedes

the statute. Zschernig v. Miller, 389 U.S. 429, 440-41 (1968).

       8.      The United States and the Czech Republic entered into the Treaty to promote

more effective cooperation and assistance between the parties in criminal matters. See Treaty

pmbl. The Treaty obligates each party, upon request, to provide assistance to the other in

criminal investigations, prosecutions, and related proceedings, including assistance in serving

documents, obtaining testimony, statements, and records, and executing searches and seizures.

Article 1. In addition, the Treaty, like 18 U.S.C. § 3512, authorizes federal courts to use

compulsory measures to further the execution of such requests. Article 5(1) ("The...

courts...shall have...authority to issue such orders to execute a request...as are authorized under

the laws of the Requested State...").

       9.      When executing a treaty or non-treaty request for assistance from a foreign

authority, an attorney for the government may file an application to obtain any requisite court

orders under 18 U.S.C. § 3512. This section authorizes a federal court to issue such orders and

provides in pertinent part:

       Upon application, duly authorized by an appropriate official of the Department of Justice,
       of an Attorney for the Government, a Federal judge may issue such orders as may be
       necessary to execute a request from a foreign authority for assistance in the investigation
       or prosecution of criminal offenses, or in proceedings related to the prosecution of criminal
       offenses, including proceedings regarding forfeiture, sentencing, and restitution.



       [A]n application for execution of a request from a foreign authority under this section
       may be filed. . . in the District of Columbia.



        The term "foreign authority" means a foreign judicial authority, a foreign authority

                                                      5
          Case 1:19-ml-00086-DAR Document 1 Filed 01/16/19 Page 6 of 12




       responsible for the investigation or prosecution of criminal offenses or for proceedings
       related to the prosecution of criminal offenses, or an authority designated as a competent
       authority or central authority for the purpose of making requests for assistance pursuant
       to an agreement or treaty with the United States regarding assistance in criminal matters.

18 U.S.C. § 3512(a)(1), (c)(3), (h)(2).

        10.     congress enacted this section to make it "easier for the United States to respond to

[foreign] requests by allowing them to be centralized and by putting the process for handling

them within a clear statutory scheme." 155 Cong. Rec. 6,810 (2009) (statement of Sen.

Whitehouse); Foreign Evidence Request Efficiency Act of 2009, Pub. L. No. 111-79, 123 Stat.

2086.2 This section provides clear authority for the federal courts, upon application duly

authorized by an appropriate official of the Department of Justice, to issue orders which are

necessary to execute a foreign request.

        11.     An application is duly authorized by an appropriate official of the Department of

Justice when the Office of International Affairs3 has reviewed and authorized the request, and

executes the request itself or delegates execution to another attorney for the government.4 Upon


2Prior to the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures
authorized by 28 U.S.C. § 1782 (the "commissioner" process) to execute requests from foreign
authorities. See In re Request from the United Kingdom, 685 F.3d 1, 11 (1st Cir. 2012) (18 U.S.C. §
3512 provides a more streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests
were previously executed); see also Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247-49
(2004) (describing history of Section 1782). When enacting Section 3512, Congress anticipated that
improved U.S. handling of foreign requests would ensure reciprocity in response to U.S. requests for
assistance in its criminal investigations. See, e.g., 155 Cong. Rec. 10,093 (2009) (statement of Rep.
Schiff).

3The  Attorney General, through regulations and Department of Justice directives, delegated to the
Office of International Affairs the authority to serve as the "Central Authority" under treaties and
executive agreements between the United States and other countries pertaining to mutual
assistance in criminal matters. See 28 C.F.R. 0.64-1, 0.64-4, and Appendix to Subpart K, Directive
Nos. 81B and 81C (2018).

4"Section 3512 can be invoked only when authorized by 01A. Such authorization occurs when an
attorney for the government, or his or her office, receives the referral of the request for execution from
01A." Memorandum from the Deputy Attorney General to Department of Justice Components (May 16,
2011) (on file with the Office of International Affairs).
                                                         6
          Case 1:19-ml-00086-DAR Document 1 Filed 01/16/19 Page 7 of 12




such a duly authorized application, Section 3512 authorizes a federal judge5 to issue "such orders

as may be necessary to execute [the] request," including: (1) search warrants under Fed. R.

Crim. P. 41; (2) orders for electronic records under 18 U.S.C. § 2703; (3) orders for pen registers

or trap and trace devices under 18 U.S.C. § 3123; and (4) orders appointing a person to direct the

taking of testimony or statements and/or the production of documents or other things. See 18

U.S.C. § 3512(a)(1)-(b)(1). In addition, a federal judge may order any necessary procedures to

facilitate the execution of the request, including any procedures requested by the foreign

authority to facilitate its use of the evidence. 18 U.S.C. § 3512(a)(1).

       12.     Section 3512 also authorizes any person appointed to direct the taking of

testimony or statements and/or the production of documents. The appointed person has authority

to: (1) issue an order requiring a person to appear and/or produce documents or other things; (2)

administer any necessary oaths; and (3) take testimony or statements and receive documents or

other things. 18 U.S.C. § 3512(b)(2). In ordering a person to appear and/or produce documents

or other things, the person appointed, commonly referred to as the "commissioner," typically

uses a subpoena entitled "Commissioner Subpoena." Any such subpoena may be served or

executed anywhere in the United States. 18 U.S.C. § 3512(f). A sample "Commissioner

Subpoena" is included as Attachment A.

                                     REQUEST FOR ORDER

       13.     The Office of International Affairs has reviewed and authorized the Request, and

is executing the Request itself. Consequently, this application for an Order appointing the

undersigned attorney as a commissioner to collect evidence and to take such other action as is




5The term "federal judge" includes a magistrate judge. See 18 U.S.C. § 3512(h)(1) and Fed. R. Crim. P.
1(b)(3)(B) (including a magistrate judge in the definition of federal judge).
                                                       7
         Case 1:19-ml-00086-DAR Document 1 Filed 01/16/19 Page 8 of 12




necessary to execute the Request has been "duly authorized" within the meaning of Section

3512. In addition, the Request was submitted by an appropriate "foreign authority," the Supreme

Public Prosecutor's Office of the Czech Republic, the designated Central Authority in the Czech

Republic and seeks assistance in the investigation of fraud — a criminal offense in the Czech

Republic. The requested Order is necessary to execute the Request, and the assistance requested,

i.e., the production of bank records and witness interviews, falls squarely within that

contemplated by both the Treaty and Section 3512. Finally, this application was properly filed in

the District of Columbia.

       14.     This application is being made ex parte, consistent with U.S. practice in its

domestic criminal matters.

       15.     When executing a foreign request for assistance in a criminal matter, both Section

3512 and the Treaty authorize the use of compulsory process comparable to that used in

domestic criminal investigations and/or prosecutions. Because subpoenas utilized in U.S.

criminal proceedings (i.e., grand jury and criminal trial subpoenas) are issued without notice to

any person other than the recipient (i.e., no notice to targets or defendants), orders and

commissioner subpoenas issued in execution of a foreign request pursuant to Section 3512 and

the applicable treaty likewise should require no notice other than to the recipients. This is true

even if the Requesting State, as here, seeks financial records, because the Right to Financial

Privacy Act, 12 U.S.C. §§ 3401 et seq., including its notice provisions, does not apply to the

execution of foreign requests for legal assistance. Young v. U.S. Dept. of Justice, 882 F.2d 633,

639 (2d Cir. 1989), cert. denied, 493 U.S. 1072 (1990); hire Letters of Request from the

Supreme Court of Hong Kong, 821 F. Supp. 204,211 (S.D.N.Y. 1993); In re Letter of Request

for Judicial Assistance from the Tribunal Civil de Port-Au-Prince, Republic of Haiti, 669 F.



                                                      8
         Case 1:19-ml-00086-DAR Document 1 Filed 01/16/19 Page 9 of 12




Supp. 403, 407 (S.D. Fla. 1987). Accordingly, this Court should authorize a commissioner to

collect the evidence requested without notice to any person other than the recipient(s) of the

commissioner subpoena(s).

       16.     Therefore, the United States respectfully requests that this Court issue the

attached Order, pursuant to 18 U.S.C. § 3512, appointing the undersigned attorney, Angela

George, Trial Attorney, Office of International Affairs (or a substitute or successor subsequently

designated by the Office of International Affairs) as a commissioner, authorizing the undersigned

to take the actions necessary, including the issuance of commissioner's subpoenas, as needed, to

collect the evidence necessary to execute any pending request for assistance and any subsequent

supplemental requests in connection with the same matter, to do so in a manner consistent with

the intended use of the evidence.

                                              Respectfully submitted,

                                              VAUGHN A. ARY
                                              DIRECTOR
                                              OFFICE OF INTERNATIONAL AFFAIRS
                                              OK-Br Number 1219

                                      By:
                                              AngelaLS. George, Tri     tto e
                                              D.C. Bar Number 470567
                                              Office of International Affairs
                                              Criminal Division, Department of Justice
                                              1301 New York Avenue, N.W., Suite 800
                                              Washington, D.C. 20530
                                              (202) 514-4653
                                              Angela.George@usdoj.gov
Case 1:19-ml-00086-DAR Document 1 Filed 01/16/19 Page 10 of 12




                      ATTACHMENT A
          Case 1:19-ml-00086-DAR Document 1 Filed 01/16/19 Page 11 of 12




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


IN RE APPLICATION OF USA PURSUANT
TO 18 U.S.C. § 3512 FOR ORDER FOR
COMMISSIONER'S APPOINTMENT FOR
Credit Card Fraud Investigation


Reference: DOJ Ref. # CRM-182-66392
(Please repeat when responding.)

                                 COMMISSIONER'S SUBPOENA

TO: Ascend Federal Credit Union

       I, Commissioner Angela S. George, Trial Attorney, Office of International Affairs,

Criminal Division, U.S. Department of Justice, acting pursuant to 18 U.S.C. § 3512, and this

Court's Order signed on                          , for the purpose of rendering assistance to

                            , command that you provide the following documents regarding (an)

alleged violation(s) of the laws of                           ; specifically,

                                      , in violation of Section                        of the

                                        Code.

       Provide records to International Affairs Specialist                             by emailing

them to                                 or by mailing via FedEx either a paper copy of the records

or any commonly used digital storage device loaded with the files to the following mailing

address by              , 20_:
           Case 1:19-ml-00086-DAR Document 1 Filed 01/16/19 Page 12 of 12




                           International Affairs Specialist Vyacheslav Dade
                                      U.S. Department of Justice
                                     Office of International Affairs
                               1301 New York Avenue, N.W., 8th Floor
                                       Washington, D.C. 20530
                                     Vyacheslay.Dade@usdoj.gov
                                            (202) 616-5627

          Pursuant to the Court's Order signed on             , 20 , no notice of this subpoena or

its contents is to be given to any person unless otherwise authorized to do so by the Court, except

that                   may notify                      attorney for the purpose of obtaining legal

advice.

          For failure to provide records or for disclosure of the existence of the subpoena, you may

be deemed guilty of contempt and liable to penalties under the law.


Date:
                                               COMMISSIONER
                                               Angela S. George
                                               Trial Attorney
                                               Office of International Affairs
                                               Criminal Division, Department of Justice
                                               1301 New York Avenue, N.W., Suite 800
                                               WashiVon, D.C. 20530
                                               (202) 5A-4653
                                               Angela.George@usdoj.gov
